SULLIVAN, Judge
(concurring):
I do not agree with Judge Gierke’s suggestion that Article 59(a), Uniform Code of Military Justice, 10 USC §.859(a), should be construed as not requiring an analysis of prejudice based on the effect of an error in a particular case. See United States v. Meek, 44 MJ 1, 8 (1996); United States v. McCoy, 31 MJ 323, 327-28 (CMA 1990) (cases cited therein). Moreover, in view of the majority’s detailed discussion of the impact of the error on appellant’s trial, I do not agree that it has employed such a rule in reaching its decision in this case.